 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11 CPE HR, INC., a California        Case No.: 2:21-cv-00925-JAK-PLA
   Corporation,
12
                Plaintiff,           ORDER RE JOINT STIPULATION
13 v.                                TO DISMISS CASE (DKT. 23)
                                     JS-6
14 TOTAL ADMINISTRATIVE
   SERVICE CORPORATION, a
15 Wisconsin Corporation; and DOES
   through 100,
16
               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1        Based on a review of the Joint Stipulation to Dismiss Case (the “Stipulation”
 2 (Dkt. 23)), sufficient good cause has been shown for certain of the requested relief.
 3 Therefore, the Stipulation is APPROVED, and this action is dismissed with
 4 prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) subject to the
 5 terms of the parties’ Settlement Agreement. Each party shall bear its own litigation
 6 costs and attorney’s fees. The Court shall retain jurisdiction to enforce the
 7 Settlement Agreement.
 8
 9        IT IS SO ORDERED.
10
11
     DATED: ____________,
             July 15      2021
12
13
14
                                                 John A. Kronstadt
15                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
